Title: George Washington to the Senate, 8 May 1792 [document added in digital edition]
From: Jefferson, Thomas,Washington, George
To: U.S. Senate


          If the President of the U.S. should conclude a Convention or treaty with the Government of Algiers for the ransom of the thirteen Americans in captivity there, for a sum not exceeding 40,000 dollars, all expences included, will the Senate approve the same? or is there any & what greater or lesser sum, which they would fix on as the limit beyond which they would not approve the ransom?
          
          If the President of the U.S. should conclude a Treaty with the Government of Algiers for the establishment of peace with them at an expence not exceeding  dollars paid at the signature, and a like sum to be paid annually afterwards during the continuance of the treaty would the Senate approve the same? or are there any greater or lesser sums which they would fix on as the limits beyond which they would not approve of such treaty?
          May. 8. 1792.
        